[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Dale Westrich, appeals the award of spousal support in his divorce from plaintiff-appellee Charlene Westrich. In support of his sole assignment of error challenging the trial court's support award of $500 per month, Westrich maintains that the award is excessive because his former wife, Charlene, who is currently unemployed, is capable of finding employment. We disagree.
In determining whether spousal support is appropriate and reasonable, and in setting the amount and duration of the payments, the trial court must consider the factors listed in R.C.3105.18(C)(1)(a)-(n). A trial court has broad discretion in determining whether an award of spousal support is appropriate and in setting the proper amount of the award.1 We conclude that the trial court properly considered all the relevant statutory factors when it incorporated the magistrate's findings of fact into its decision. Further, after reviewing the record, we conclude that the trial court's award of support based on the magistrate's decision was not an abuse of discretion.2
Accordingly, we overrule the assignment of error and affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
  _____________________ PRESIDING JUDGE HILDEBRANDT
HILDEBRANDT, P.J., SUNDERMANN and WINKLER, JJ.
1 See Kunkle v. Kunkle (1990), 51 Ohio St. 3d 64, 67,554 N.E.2d 83, 86-87.
2 See id.; Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219,450 N.E.2d 1140, 1142.